Citation Nr: 0125952	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic low back pain with degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for fatigue, 
anxiety/depression, and loss of memory due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, May 1981 to May 1984 and from December 1990 to July 
1991, including approximately 12 years of inactive service 
with the United States Army Reserves.  He served in Southwest 
Asia from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 2000 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran submitted a notice of 
disagreement in August 2000 and a statement of the case was 
issued in September 2000.  The veteran perfected his appeal 
in January 2001 and a supplemental statement of the case was 
issued in March 2001.  In August 2001, a hearing was held 
before the undersigned Member of the Board at the RO.


REMAND

Initially, the Board notes that in April 2000 (and again in 
March 2001) the RO denied the claim for service connection 
for bilateral hearing loss, and the veteran filed what the 
Board construes to be a timely notice of disagreement.  
Although the notice of disagreement received in August 2000 
is somewhat vague regarding the denial of service connection 
for bilateral hearing loss, the veteran's substantive appeal 
received by RO in January 2001, clearly identifies his 
disagreement with the RO's denial of this claim in April 
2000.  As such, the RO must issue a statement of the case on 
the issue, and a remand is required for this purpose.  
Manlincon v. West, 12 Vet. App 238 (1999); see 38 C.F.R. 
§ 19.26 (2001);.  In view of these circumstances, appellate 
adjudication of the claim for service connection for 
bilateral hearing loss remains premature.

With respect to the veteran's claims for service connection 
based upon chronic disability due to undiagnosed illness, the 
Board notes that generally, applicable law provides that 
service connection will be granted if it is shown a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty or active duty for 
training.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Further, VA shall pay compensation 
in accordance with Chapter 11 of Title 38, United States 
Code, to a Persian Gulf veteran who exhibits "objective 
indications of chronic disability resulting from an illness 
or combination of illnesses" manifested by one or more signs 
or symptoms, such as joint and muscle pain, and other 
symptoms, provided that such disability (i) became manifest 
either during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2001).  

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).

In this regard, the Board notes that claims for service 
connection for chronic disability resulting from Persian Gulf 
service (and due to an undiagnosed illness) related to 
exposure to environmental agents while in the Persian Gulf 
are subject to the adjudicative procedures set forth in M21-
1, Part III, para. 5.17 (April 30, 1999).  In essence, the 
RO, upon receipt of a veteran's claim, is to undertake all 
required development action, including requesting a thorough 
VA general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (Feb. 26, 1998) contained 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 has since been rescinded, effective December 31, 1998.  
The guidelines for disability examinations for Gulf War 
Veterans have been issued in an Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98-010).  
These new guidelines are essentially the same as the old 
guidelines and do not represent any substantive change.

In light of the above, the Board finds that the veteran 
should be afforded additional examination(s) that 
sufficiently addresses the extent and nature of his 
complaints regarding fatigue, anxiety/depression, and loss of 
memory.  The Board is interested in obtaining specific 
medical commentary regarding the presence, if any, of these 
alleged disorders and whether they are attributable to known 
clinical diagnoses or undiagnosed illnesses.

In sum, further evaluation of these claimed disabilities to 
ensure compliance with undiagnosed illness examination 
directives is necessary to comply with VA's duty to assist 
the veteran with the development of his claims.  In this 
regard, the Board notes that the veteran was scheduled for a 
Persian Gulf Registry examination in June 1993, but failed to 
report for that examination.  However, the veteran was not 
informed of the need for such an examination and of the 
consequences of a failure to report.  Accordingly, the Board 
finds that additional VA examinations should be attempted.  
See Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

The new VA examination of the veteran must be conducted in 
accordance with the guidelines of the Under Secretary for 
Health's Information Letter, dated April 28, 1998 (IL 10-98-
010).  The veteran is hereby advised that failure to report 
to any such scheduled examination, without good cause, may 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

With respect to his claim for an increased disability 
evaluation for chronic low back pain with degenerative disc 
disease, the veteran has testified at his hearing in August 
2001 that the disability has increased in severity since his 
most recent VA examination.  In these circumstances and in 
light of VA's duty to assist the veteran in the development 
of his claim, the veteran should be scheduled for a VA 
examination in an effort to determine the current nature and 
extent of his service-connected back disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997)(citing Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994), "VA regulations 
specifically require the performance of a new medical 
examination... [when] 'evidence indicated that there has been a 
material change in a disability or that the current rating 
may be incorrect.'") see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995).

In this case the veteran has reported that he receives 
treatment from the VA facilities located in Dothan, Tuskegee 
and Montgomery, Alabama as well as from several private 
providers including Dr. O'Brien and Dr. Moore.  Efforts must 
be undertaken to obtain all available, relevant records from 
these treatment providers.  38 U.S.C.A. § 5103A(c).

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from all pertinent VA medical 
facilities, as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before the arranging for him to 
undergo further examination.

2.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1 and 
2, the RO should have the veteran 
scheduled for VA examination(s) 
conforming to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98-010).  The entire claims 
folder, including a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, each physician designated to 
examine the veteran.  

a.  Each examiner should thoroughly 
review the claims file prior to the 
examination.

b.  The examiner should note and detail 
all reported claimed disorders alleged to 
be due to undiagnosed illness including 
fatigue, anxiety/depression and loss of 
memory.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if the veteran suffers from 
disabilities that have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in (a) typewritten report(s).

3.  The veteran should be scheduled for a 
VA examination in an effort to determine 
the current nature and severity of his 
service-connected low back disability.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by each 
physician designated to examine the 
appellant.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be 
accomplished.  Moreover, all clinical 
findings should be reported in a manner so 
that pertinent rating criteria may be 
applied.  The reports of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the service-connected disability.

a.  The examiner should specifically 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
cervical spine.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

b.  The examiner should also identify any 
current disc symptomatology, to include 
symptoms compatible with sciatic 
neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of the diseased 
disc(s). 

c.  On the basis of all of the above 
findings (to include the veteran's reports 
of low back pain), the examiner should 
provide an assessment of the severity of 
the overall low back disability.  

d.  All examination findings, along with 
the complete rationale for each opinion 
expressed and conclusion reached (with 
citation to evidence of record and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.

4.  The veteran should be provided with a 
statement of the case that addresses his 
claim for service connection for 
bilateral hearing loss.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal.  
All pertinent medical evidence of record 
and legal authority, to specifically 
include that cited to herein must be 
considered.  The RO should provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

8.  If any claim remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


